Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Penny on May 11, 2022.
The application has been amended as follows:
(Currently Amended) A camera module for imaging in harsh environments, the camera module comprising:
	a casing defining a fluid tight sealed interior space, the casing being arranged to be mounted on a platform;
	a camera arranged to face outwardly from the casing to capture images; 
	a data processor; 
	an internal data link coupled between the camera and the data processor to transfer image data from the camera to the data processor; and
	an external data link coupled to the camera or the data processor and being arranged to communicatively couple the camera module to an external computing device distinct from the camera, wherein the external data link comprises a first external data channel coupled to the data processor and being arranged to couple the data processor to an external data processing device, and a second external data channel coupled to the camera and being arranged to couple the camera to an external camera device, wherein the first external data channel has a relatively high data transfer rate in comparison to the data transfer rate of the second external data channel; 
	wherein the camera module includes a synchronisation subsystem coupled to the external data link and arranged to synchronise a system clock of the data processor or the camera to system clocks of one or more further distinct camera modules with an accuracy greater than the inter frame time of the camera or cameras.

2. (Previously Presented) The camera module of claim 1, wherein the internal data link has a relatively high data transfer rate in comparison to the data transfer rate of the external data link.

3. (Previously Presented) The camera module of claim 1, wherein the camera comprises a camera processor and the data processor is distinct from the camera processor.

4. (Previously Presented) The camera module of claim 1, wherein the data processor is suitable for performing image processing and computer vision algorithms.

5. (Previously Presented) The camera module of claim 1, wherein the casing comprises a pressure vessel configured such that the module can withstand continuous use in a vacuum and/or beyond two metres underwater.

6. (Cancelled)

7. (Previously Presented) The camera module of claim 1, wherein the external data link comprises a third external data channel coupled to the data processor to enable data readout to, or system control from, an external computer client.

8. (Previously Presented) The camera module of claim 1, wherein the casing comprises one or more ports each arranged to pass one or more channels of the external data link from the casing interior to the casing exterior, each port defining a harsh environment connector.

9. (Previously Presented) The camera module of claim 1, further comprising a window in the casing via which the camera is arranged to capture images.

10. (Currently Amended) A multi camera system for imaging in harsh environments, the multi camera system comprising:
	a first camera module; 
	a second camera module; and
	a platform upon which the first and second camera modules are mounted,
	wherein the first and second camera modules are communicatively coupled via the external data link,
	the first camera module and the second camera module each comprising:
		a casing defining a fluid tight sealed interior space, the casing being arranged to be mounted on a platform;
		a camera arranged to face outwardly from the casing to capture images; 
		a data processor; 
		an internal data link coupled between the camera and the data processor to transfer image data from the camera to the data processor; and
		an external data link coupled to the camera or the data processor and being arranged to communicatively couple the camera module to an external computing device distinct from the camera, wherein the external data link comprises a first external data channel coupled to the data processor and being arranged to couple the data processor to an external data processing device, and a second external data channel coupled to the camera and being arranged to couple the camera to an external camera device, wherein the first external data channel has a relatively high data transfer rate in comparison to the data transfer rate of the second external data channel; 
		wherein the camera module includes a synchronisation subsystem coupled to the external data link and arranged to synchronise a system clock of the data processor or the camera to system clocks of one or more further distinct camera modules with an accuracy greater than the inter frame time of the camera or cameras.

11. (Original) The multi camera system according to claim 10, wherein the cameras of the first and second camera modules are mounted in a spaced relationship with overlapping fields of view for stereoscopic imaging with a distance of at least 5cm between them.

12. (Previously Presented) The multi camera system according claim 10, further comprising one or more additional camera modules according to any preceding claim mounted on the platform, wherein the first or second camera modules and each additional camera modules are communicatively coupled via an external data link.

13. (Previously Presented) The multi camera system according to claim 10, further comprising one or more light sources arranged to illuminate at least parts of the fields of view of the cameras of the camera modules.

14. (Previously Presented) The multi camera system according to claim 10, wherein the platform comprises a vehicle.
 
15. (Previously Presented) The camera module of claim 1, wherein the further distinct camera module comprises a further casing defining a further fluid tight sealed interior space and a further camera arranged to face outwardly from the further casing to capture further images.

16. (Previously Presented) The camera module of claim 1, wherein the external data link is arranged to transmit synchronisation signals of the synchronisation subsystem to synchronise the system clock of the data processor or the camera, to system clocks of the one or more further camera modules.

17. (Previously Presented) The camera module of claim 3, wherein the data processor is configured to perform image processing and computer vision algorithms, and the camera processor is configured to perform at least one of: setting camera parameters, synchronisation, file management, white balance or basic colour processing.

18. (Previously Presented) The camera module of claim 1, wherein the second external data channel is arranged to communicate a synchronisation signal and the first and second external data channels can operate simultaneously.

19. (Previously Presented) The camera module of claim 1, wherein the external data link is a wired connection.

20. (New) A camera module for imaging in harsh environments, the camera module comprising:
	a casing defining a fluid tight sealed interior space, the casing being arranged to be mounted on a platform, wherein the casing comprises a pressure vessel configured such that the module can withstand continuous use in a vacuum and/or beyond two metres underwater;
	a camera arranged to face outwardly from the casing to capture images; 
	a data processor; 
	an internal data link coupled between the camera and the data processor to transfer image data from the camera to the data processor; and
	an external data link coupled to the camera or the data processor and being arranged to communicatively couple the camera module to an external computing device distinct from the camera; 
	wherein the camera module includes a synchronisation subsystem coupled to the external data link and arranged to synchronise a system clock of the data processor or the camera to system clocks of one or more further distinct camera modules with an accuracy greater than the inter frame time of the camera or cameras.

21. (New) A multi camera system for imaging in harsh environments, the multi camera system comprising:
	a first camera module; 
	a second camera module; and
	a platform upon which the first and second camera modules are mounted,
	wherein the first and second camera modules are communicatively coupled via the external data link,
	the first camera module and the second camera module each comprising:
		a casing defining a fluid tight sealed interior space, the casing being arranged to be mounted on a platform, wherein the casing comprises a pressure vessel configured such that the module can withstand continuous use in a vacuum and/or beyond two metres;
		a camera arranged to face outwardly from the casing to capture images; 
		a data processor; 
		an internal data link coupled between the camera and the data processor to transfer image data from the camera to the data processor; and
		an external data link coupled to the camera or the data processor and being arranged to communicatively couple the camera module to an external computing device distinct from the camera; 
		wherein the camera module includes a synchronisation subsystem coupled to the external data link and arranged to synchronise a system clock of the data processor or the camera to system clocks of one or more further distinct camera modules with an accuracy greater than the inter frame time of the camera or cameras.

Allowable Subject Matter
Claims 1 – 5 and 7 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “an external data link coupled to the camera or the data processor and being arranged to communicatively couple the camera module to an external computing device distinct from the camera, wherein the external data link comprises a first external data channel coupled to the data processor and being arranged to couple the data processor to an external data processing device, and a second external data channel coupled to the camera and being arranged to couple the camera to an external camera device, wherein the first external data channel has a relatively high data transfer rate in comparison to the data transfer rate of the second external data channel; 
	wherein the camera module includes a synchronisation subsystem coupled to the external data link and arranged to synchronise a system clock of the data processor or the camera to system clocks of one or more further distinct camera modules with an accuracy greater than the inter frame time of the camera or cameras; and with respect to claim 20; “a casing defining a fluid tight sealed interior space, the casing being arranged to be mounted on a platform, wherein the casing comprises a pressure vessel configured such that the module can withstand continuous use in a vacuum and/or beyond two metres underwater;” where the closest prior art is Olsson et al (US 2016/0261829 A1) and Konno (US 2018/0370435 A1). 
Olsson et al. is directed towards camera head apparatus, systems, and methods for providing wide angle/panoramic images and/or video of the interior of pipes or other cavities using multiple imaging and illumination modules are disclosed, see abstract. 
And, Konno et al, which is in the same field of endeavor, discloses a vehicle-mounted moving image transmitting device includes: a camera outputting a video signal corresponding to a video of a subject existing outside a vehicle; a signal processing portion superimposing animation images on multiple frames, which form a moving image corresponding to the video signal outputted from the camera, frame by frame while changing the animation images in synchronization with frame advancement; and a wireless module wirelessly transmitting the moving image formed of the multiple frames, which are superimposed with the animation images by the signal processing portion, at a predetermined frame rate to a moving image receiving device. The moving image receiving device receives the moving image and displays the received moving image to an occupant of the vehicle, see abstract 
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. The same reasoning applies to independent claim 10, 20 and 21, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486